DETAILED ACTION

Examiner’s Comments
The method of claim 17 is read as performed by the one or more processors of claim 1 via the instructions of claim 9, where the processors are defined relative to the architecture defined in fig. 5.
The computer-readable storage device of claim 9 is read as a physical, non-transitory device such as a memory chip for a processor.
The examiner withdraws all rejections to all claims.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed one or more processors, emergency modes and the communications system in the prior art prison phone systems with emergency access. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov


If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
July 14, 2021